Citation Nr: 0834721	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of surgery for ulcerative colitis with 
colectomy and ileostomy in May 1996.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought. 

In July 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge in Waco, Texas; a transcript 
of that hearing is of record.  During the hearing, additional 
medical evidence was received along with a waiver of initial 
RO consideration.  The additional evidence includes medical 
statements concerning the veteran's physical condition.  The 
Board accepts the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800 (2007).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was diagnosed with ulcerative colitis in 1993.  
He experienced several flare-ups thereafter, with the last 
flare-up two to three months prior to his VA hospitalization 
in May 1996.  On May 21, 1996, he was afforded a total 
abdominal colectomy with J-pouch ileorectal anastomosis.  
Complications developed.  On May 28, 1996, he underwent an 
esophagogastroduodenoscopy, ileoscopy and sigmoidosdcopy.  On 
May 29, 1996, it was necessary for him to undergo an 
exploratory laparotomy with resection of the J-pouch and end 
ileostomy.  On June 5, 1996, he underwent an abdominal 
computerized tomography with percutaneous abscess drainage.  
He was discharged on June 15, 1996.  

He presented again on July 31, 1996 with an asymptomatic 
pelvic fluid collection, which was drained, irrigated and 
debrided and he was subsequently discharged on August 1, 
1996.

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 
1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skills, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).

In this case, the veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in June 2003.  Therefore, under the 
statute and current regulation, the veteran's claim must be 
adjudicated under the current version of § 1151 
notwithstanding the event giving rise to the complaint 
happened in 1996.  That is, the standard is to preclude 
compensation if the evidence does not establish negligence or 
other fault on the part of VA, or of an event not reasonably 
foreseeable.

The veteran maintains that he was not informed as to the 
possible complications associated with his initial surgery; 
that part of his post-surgical complications were the result 
of negligence; and that the surgeon performing his procedure 
did not possess sufficient experience to have performed the 
surgery.  Although the appellant does not contest that his 
consent was obtained, he does contest the validity and 
substance of that informed consent.  See Transcript of July 
22, 2008 Hearing, at pages 4-5.  

Significantly, the Board cannot locate a copy of any informed 
consent completed anywhere on file.  Although it appears that 
an informed consent was completed, the Board cannot exercise 
any independent judgment of the fact of its completion, or 
its substantive validity, without access to the actual 
document.  Consequently, the AMC/RO should obtain complete 
legible copy(ies) of informed consent and include same in the 
claims folder for appellate review.

Although it appears that some summary records of the 
veteran's treatment at the Dallas VA Medical Center from May 
through August 1996 are included in the veteran's claims 
folder, it is not clear that all relevant records created at 
that facility pertaining to his surgery and extended 
recuperation have been collected for review; principally 
including all clinical records and nurses notes, and any 
relevant log entries.  Any and all additional medical records 
available from the Dallas VAMC reflecting the veteran's 
treatment at that facility must be collected and added to the 
claims folder.

A private medical evaluation dated in July 2008 has 
characterized the veteran's treatment from May through July 
1996 as involving "significant complications".  Under the 
circumstances, the Board is of the opinion that a medical 
evaluation would materially assist in the development of this 
appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Dallas 
VAMC to obtain any additional clinical 
records on file at the VAMC that have not 
been included in the veteran's claims 
folder, to include clinical records, 
nurses notes, log entries and/or any 
other records in addition to those 
presently on file.  Any and all 
additional available records should be 
obtained, and legible copies placed in 
the claims folder.  

The AMC/RO must also obtain legible 
copy(ies) of informed consent which is 
reported to have been completed in 
connection with the veteran's surgical 
procedures in May and June 1996 in 
connection with his ulcerative colitis 
treatment and associate same with the 
claims folder for review.

2.  Thereafter, the AMC/RO should 
schedule the veteran for a VA 
examination by an appropriate 
specialist.  Any indicated tests should 
be afforded.

The claims file must be made available 
to, and reviewed by, the examiner prior 
to the requested study.  After a 
complete examination and review of the 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the veteran 
has additional disability as the result 
of carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing hospital care, 
medical or surgical treatment, or 
examination in association with the 
veteran's surgical treatment for 
ulcerative colitis in May through July 
1996; or due to an event not reasonably 
foreseeable.  In reaching his/her 
opinion, the physician should comment 
as to whether, in performing the 
respective surgeries, either VA 
physician failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider as well 
as the nature and extent of informed 
consent.  

Reasons and bases for all conclusions 
and opinions should be provided.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

